Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 1 of 22 PageID #: 880




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO. 4:20-CV-00054-HBB

WAYNE PUCKETT                                                                                      PLAINTIFF

VS.

KILOLO KIJAKAZI, ACTING COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                 DEFENDANT

                                       MEMORANDUM OPINION
                                           AND ORDER

                                               BACKGROUND

        Before the Court is the complaint (DN 1) of Wayne Puckett (“Plaintiff”) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 14) and Defendant (DN 18) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and that judgment is

GRANTED for the Commissioner.

        Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 11). By Order entered January

29, 2021 (DN 12), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.



1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of
the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit.

                                                        1
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 2 of 22 PageID #: 881




                                             FINDINGS OF FACT

         On June 5, 2017, Plaintiff protectively filed an application for Disability Insurance Benefits

(Tr. 13, 161-62, 163-64). Plaintiff alleged that he became disabled on August 15, 2014, because

of body pain, obesity, asthma, hypertension, and heartburn (Tr. 13, 66-67, 75, 180).

Administrative Law Judge Maribeth McMahon (“ALJ”) conducted a video hearing from Paducah,

Kentucky, on December 12, 2018 (Tr. 13, 31). Plaintiff and his counsel, Sara Martin-Diaz,

participated from Owensboro, Kentucky (Id.).2 Kenneth Boaz, an impartial vocational expert,

testified during the hearing (Id.).

         In a decision dated May 15, 2019, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 13-22). The

ALJ ascertained that Plaintiff’s insured status expired on December 31, 2018 (Tr. 15). At the first

step, the ALJ found Plaintiff did not engage in substantial gainful activity during the period from

his alleged onset date of August 15, 2014, through his date last insured of December 31, 2018 (Id.).

At the second step, the ALJ determined that Plaintiff has the following severe impairments:

degenerative disc disease of the lumbar spine, hypertension/headaches, left shoulder osteoarthritis,

asthma, obstructive sleep apnea, and obesity (Id.). The ALJ also determined that Plaintiff has the

following “non-severe” impairments: carpal tunnel syndrome of the left wrist, major depressive

disorder, generalized anxiety, and post-traumatic stress disorder (“PTSD”) (Tr. 15-16).3


2 The Court relied on the hearing transcript which indicates that attorney Sara Martin-Diaz represented Plaintiff
during the video hearing (Tr. 31). In contrast to the transcript, the ALJ’s decision reports that attorney Samuel Kyle
LaMar represented Plaintiff during the video hearing (Tr. 13).

3 In assessing the mental impairments, the ALJ found that Plaintiff had “no limitation” in the four areas of mental
functioning known as the “paragraph B” criteria (Tr. 16). Thus, the ALJ concluded the mental impairments were
non-severe (Id. citing 20 C.F.R. § 404.1520a(d)(1)).

                                                          2
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 3 of 22 PageID #: 882




       At the third step, the ALJ concluded that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 (Tr. 17). At the fourth step, the ALJ found that, through the date last insured, Plaintiff

has the residual functional capacity (“RFC”) to perform light work as defined in 20 C.F.R.

§ 404.1567(b), except that Plaintiff is limited to no climbing of ladders, ropes, or scaffolds; limited

to frequent climbing of ramps and stairs, stooping, and kneeling; limited to occasional crouching,

and crawling; limited to frequently reaching in any direction with the left upper extremity; and he

should avoid unprotected heights, dangerous machines, vibration, fumes, dusts, gas, odors, poor

ventilation, extreme heat, cold, humidity, and wetness (Id.). The ALJ relied on testimony from

the vocational expert to find through the date last insured, Plaintiff was unable to perform any of

his past relevant work (Tr. 20).

       The ALJ proceeded to the fifth step where he considered Plaintiff’s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 20-21). The ALJ

found that through the date last insured, Plaintiff was capable of performing a significant number

of jobs that exist in the national economy (Id.). Therefore, the ALJ concluded that Plaintiff was

not under a “disability,” as defined in the Social Security Act, at any time from August 15, 2014,

the alleged onset date, through December 31, 2018, the date last insured (Tr. 22).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision

(Tr. 160). The Appeals Council denied Plaintiff’s request for review (Tr. 1-5).




                                                  3
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 4 of 22 PageID #: 883




                                  CONCLUSIONS OF LAW

                                      Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by “substantial evidence,” 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). “Substantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.” Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court “may not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.” Cohen v. Sec’y of Health & Human Servs.,

964 F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision (Tr. 1-5). At that point, the ALJ’s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the ALJ’s decision and the

evidence that was in the administrative record when the ALJ rendered the decision. 42 U.S.C. §

405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996);

Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).




                                                4
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 5 of 22 PageID #: 884




                       The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

“disability” is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See “Evaluation of disability in general,”

20 C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?



                                                 5
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 6 of 22 PageID #: 885




               5)      Does the claimant’s RFC, age, education, and past work
                       experience allow him or her to perform a significant number
                       of jobs in the national economy?

Here, the ALJ denied Plaintiff’s claim at the fifth step.

                                           Finding No. 5

       1. Arguments of the Parties

       Plaintiff’s challenge to the RFC determination in Finding No. 5 is based on three arguments

(DN 14-1 PageID # 839-51). Specifically, Plaintiff claims (1) it was “clear error” for the ALJ to

have relied on the findings of the non-examining state agency medical consultants in determining

the physical limitations in the RFC because they failed to consider his shoulder and back pain (Id.

at PageID # 839-41); (2) there was not substantial evidence to support the ALJ’s physical RFC

finding, which included the ability to perform light work and reach in any direction with the left

upper extremity (Id. at PageID # 841-44); and (3) the ALJ erred in failing to accept Plaintiff’s

testimony—regarding physical limitations, pain, and side effects from required medication—as

fully credible and failing to state a sufficient reason for doing so (Id. at PageID # 849-51).

       Defendant asserts the ALJ determined that Plaintiff could perform a reduced range of light

work after considering the medical evidence, medical opinions, and Plaintiff’s testimony (DN 18

PageID # 863-71). Defendant contends: (1) the ALJ reasonably concluded from the evidence in

the record that Plaintiff could perform a range of light work with certain postural and

environmental limitations (Id. at PageID # 864-68); (2) the ALJ’s analysis of the persuasiveness

of the medical opinions from the non-examining State agency physicians is supported by

substantial evidence in the record and comports with the regulations that apply to claims filed on

or after March 27, 2017 (Id. at PageID # 868-69); and (3) the ALJ’s reasonable evaluation of

                                                  6
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 7 of 22 PageID #: 886




Plaintiff’s subjective complaints is supported by substantial evidence and comports with applicable

law (Id. at PageID # 869-71).

         2. Applicable Law

         Plaintiff’s challenge to the RFC determination includes an argument that “[i]t was clear

error for the ALJ to have relied” on the prior administrative medical findings of the non-examining

State agency doctors (DN 14-1 PageID #839). But Plaintiff’s argument relies on the wrong

standard of review.4 Under the applicable standard of review, the Court is limited to determining

whether the findings in the final decision of the Commissioner are supported by “substantial

evidence” and whether the correct legal standards were applied. See 42 U.S.C. § 405(g); Gayheart

v. Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013); Cole v. Astrue, 661 F.3d 931, 937 (6th

Cir. 2011)).

         The RFC finding is the Administrative Law Judge’s ultimate determination of what a

claimant can still do despite his or her physical and mental limitations. 20 C.F.R. §§ 404.1545(a),

404.1546(c). The Administrative Law Judge makes this finding based on a consideration of

medical opinions, prior administrative medical findings, and all other evidence in the case record.

20 C.F.R. §§ 404.1520c, 404.1529, 404.1545(a)(3), 404.1546(c). Thus, in making the RFC

finding the Administrative Law Judge must necessarily evaluate the persuasiveness of the medical



4 The “clear error” standard applies when a district judge reviews a magistrate judge’s report and recommendation to
which no timely objection has been filed. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When
no timely objection is filed, the court need only satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.”); Mitchum v. Saul, No. 2:19-CV-02533-JPM-dkv, 2020 WL 1493482, at *1
(W.D. Tenn. March 27, 2020); Samona v. Comm’r of Soc. Sec., No. 15-CV-11713, 2018 WL 2159893, at *1 (E.D.
Mich. May 10, 2018). The “clear error” standard also applies when a party moves a district court to alter or amend
its judgment under Fed. R. Civ. P. 59(e). See Moore v Berryhill, No. 4:17-CV-00091-HBB, 2018 WL 2197974, at
*1 (W.D. Ky. May 14, 2018). Neither situation exists here.

                                                            7
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 8 of 22 PageID #: 887




opinions in the record and assess the claimant’s subjective allegations. 20 C.F.R. §§ 404.1520c,

404.1529(a).

         The new regulations for evaluating medical opinions are applicable to Plaintiff’s case

because he filed his application after March 27, 2017. See 20 C.F.R. § 404.1520c. The new

regulations explicitly indicate “[w]e will not defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) or prior administrative medical

finding(s),” 5 in the record, even if it comes from a treating medical source.                             20 C.F.R.

§ 404.1520c(a).6 Instead, Administrative Law Judges will now evaluate the “persuasiveness” of

medical opinions and prior administrative medical findings by utilizing the five factors listed in

paragraphs (c)(1) through (c)(5) of the regulation. 20 C.F.R. § 404.1520c(a) and (b). The five

factors are supportability, consistency, relationship with the claimant, specialization, and other

factors. 20 C.F.R. § 404.1520c(c)(1)-(5).7 Of these five factors, the two most important are

supportability and consistency. 20 C.F.R. § 404.1520c(a) and (b)(2). Further, the regulation

requires Administrative Law Judges to explain how they considered the supportability and

consistency factors in determining the persuasiveness of the medical source’s opinion. 20 C.F.R.

§ 404.1520c(b)(2). Notably, under the regulations Administrative Law Judges “may, but are not


5 At the initial and reconsideration levels State agency medical and psychological consultants review the evidence in
the case record and make “administrative medical findings.” 20 C.F.R. § 404.1513a(a)(1). Administrative law
judges “must consider” the administrative medical findings of non-examining state agency medical or psychological
consultants according to the new regulation. 20 C.F.R. § 404.1513a(b)(1).

6 The language quoted above indicates that the new regulation has done away with the controlling weight rule in
20 C.F.R. § 404.1527(c)(2).

7 In assessing the relationship with the client, consideration should be given to the following: length of the treatment
relationship, frequency of examinations, purpose of the treatment relationship, extent of the treatment relationship,
and examining relationship. 20 C.F.R. § 404.1520c(c)(3)(i)-(v).


                                                           8
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 9 of 22 PageID #: 888




required to, explain how” they considered the three other factors in determining the persuasiveness

of the medical source’s opinion. 20 C.F.R. § 404.1520c(b)(2).

       In assessing a claimant’s RFC, the Administrative Law Judge must necessarily consider

the subjective allegations of the claimant and make findings. 20 C.F.R. § 404.1529; Social

Security Ruling 16-3p (“SSR 16-3p”). A claimant’s statement that he is experiencing pain or

other symptoms will not, taken alone, establish that he is disabled; there must be medical signs

and laboratory findings which show the existence of a medical impairment that could reasonably

be expected to give rise to the pain and other symptoms alleged. 20 C.F.R. § 404.1529(a);

SSR 16-3p.

       In determining whether a claimant suffers from debilitating pain and other symptoms, the

two-part test set forth in Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 853

(6th Cir. 1986), applies. First, the Administrative Law Judge must examine whether there is

objective medical evidence of an underlying medical condition.             If there is, then the

Administrative Law Judge must determine: “(1) whether objective medical evidence confirms the

severity of the alleged pain arising from the condition; or (2) whether the objectively established

medical condition is of such severity that it can reasonably be expected to produce the alleged

disabling pain.” Id. When, as in this case, the reported pain and other symptoms suggest an

impairment of greater severity than can be shown by objective medical evidence, the

Administrative Law Judge will consider other information and factors which may be relevant to

the degree of pain alleged. 20 C.F.R. § 404.1529(c)(3); SSR 16-3p.




                                                9
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 10 of 22 PageID #: 889




       3. Discussion

       The ALJ’s RFC analysis begins with an accurate summary of Plaintiff’s claims and

testimony concerning his shoulder issues, back problems, headaches, depression, PTSD, breathing

issues, sleep apnea, fatigue, as well as the effectiveness and side effects of the prescribed

medications and CPAP machine (Tr. 17-18). The ALJ indicated, after carefully considering the

evidence in the record, that she found Plaintiff’s statements concerning the intensity, persistence,

and limiting effects of these symptoms were not entirely consistent with the medical evidence and

other evidence in the record (Tr. 18). Thus, the ALJ concluded that the objective medical

evidence did not confirm the severity of the alleged pain and other symptoms arising from

Plaintiff’s conditions.

       In the paragraphs that follow, the ALJ substantiated this conclusion with a thorough

summary of the medical evidence pertaining to Plaintiff’s shoulder and back problems which

included the results of physical examinations, physical therapy, CT scans, the effectiveness of pain

management through prescribed medications such as hydrocodone and Norco, and the significant

improvement of Plaintiff’s overall function (Tr. 18-19).          The ALJ also corroborated her

conclusion with a summary of the medical evidence addressing Plaintiff’s history of hypertension

which generally has been controlled with medication (Tr. 19). Additionally, the ALJ discussed

the medical evidence addressing Plaintiff’s sleep apnea and the consequences of Plaintiff’s

noncompliance with medical advice regarding his use of the CPAP machine (Id.).

       The ALJ then commented as follows:

               The objective evidence of record does not support the claimant's
               subjective allegations. He lives alone, and is able to drive, take care
               of his personal needs, and do some chores. He testified that doing

                                                 10
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 11 of 22 PageID #: 890




              things around the house like laundry and mopping causes the pain
              to worsen, and his daughter comes daily to help him. The claimant
              said that he folds clothes, but has to take breaks. He testified that
              hydrocodone makes his pain tolerable. The claimant has a rental
              property and stated that he does some things there, but it takes him
              a long time. He has had 2 previous left shoulder surgeries in 2005,
              and a physical therapy referral, though he was not compliant
              (Exhibits 2F, 3F). Records note that 2 surgeons have told the
              claimant that he is currently not a candidate for surgery for his
              shoulder, neck, or back pain (Exhibit 6F/l7, 22). Orthopedic
              records show him with generally normal findings on physical
              examination (Exhibit 4F/5-8). Pain management records show him
              reporting that his medication helped control his pain and improved
              his function and overall quality of life, and he reported that his pain
              was adequately controlled (Exhibit 12F/8, 24). July 2018 records
              note that he did have intermittent pain exacerbations, but his overall
              function was significantly improved, and his pain medication
              continued to be very effective in controlling his pain exacerbations
              (Exhibit 20F/34). His treatment records note that his pain was
              reduced from 9 out of 10 to 2 to 3 out of 10, and he had no adverse
              side effects (Exhibit 20F/9). The ongoing workers' compensation
              case interferes with treatment and going back to work. The
              claimant has sleep apnea, but he was diagnosed with behaviorally
              induced insufficient sleep syndrome, with him going to bed at
              midnight and only using his CPAP for 5 hours, so he was still tired
              in the daytime (Exhibit 13F/19). Overall, his treatment records
              reflect generally normal to mild physical examinations, and
              especially normal mental status examinations. As documented
              above, the claimant has only had about 6 months of recent mental
              health treatment, and his mental impairments are found to be
              non-severe. Given the above evidence, and the opinion evidence
              below, the undersigned finds the claimant's impairments limit him
              to a reduced range of light work, but do not persist at disabling
              levels.

(Tr. 19-20). The above analysis shows that the ALJ appropriately considered other information

and factors that may be relevant to the degree of pain and other symptoms alleged. 20 C.F.R.

§ 404.1529(c)(3); SSR 16-3p.




                                                11
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 12 of 22 PageID #: 891




       For example, the ALJ considered Plaintiff’s level of daily activity as a factor in determining

the extent to which pain and other symptoms are of disabling severity.               See 20 C.F.R.

§ 404.1529(c)(3)(i); SSR 16-3p; Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir. 1993); Blacha v.

Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990). The ALJ also noted

inconsistencies in the evidence and the extent to which there were conflicts between Plaintiff’s

statements and the rest of the evidence. See 20 C.F.R. § 404.1529(c)(4); SSR 16-3p. Another

factor the ALJ considered was the medications used to alleviate Plaintiff’s alleged pain and other

symptoms. See 20 C.F.R. § 404.1529(c)(3)(iv). The ALJ found that Plaintiff’s statements

concerning the intensity, persistence, and limiting effects of his impairments were not entirely

consistent with the medical and other evidence in the record. See 20 C.F.R. § 404.1529(c)(4);

SSR 16-3p.     The undersigned concludes the above-mentioned findings regarding Plaintiff’s

subjective statements are supported by substantial evidence and fully comport with applicable law.

       Next, Plaintiff takes issue with the ALJ relying on the prior administrative medical findings

of the non-examining State agency doctors. But Plaintiff has mistakenly relied on the rule in 20

C.F.R. § 404.1527 in his argument. As Plaintiff filed her application after March 27, 2017, the

new rule in 20 C.F.R. § 404.1520c applies. In fact, the ALJ directly quoted the first sentence in

§ 404.1520c(a) when she commented “we will not defer or give any specific evidentiary weight,

including controlling weight, to any prior administrative medical finding(s) or medical opinion(s),

including those from your medical sources” (Tr. 20). In the discussion that follows, the ALJ

implicitly acknowledged that there were no medical opinions from treating or examining sources

in the record (Id.). Additionally, the ALJ accepted that the non-examining State agency medical

and psychological consultants, at the initial and reconsideration levels, had not provided a residual

                                                 12
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 13 of 22 PageID #: 892




functional capacity assessment for Plaintiff (Id.). The ALJ then explained that their analysis and

findings, based on “the medical evidence of record to date,” along with “additional medical

evidence of record” were considered in making the RFC determination (Id.).           Contrary to

Plaintiff’s assertion, the ALJ’s conduct comports with applicable law. When, as here, the non-

examining State agency medical or psychological source has not had the opportunity to review the

complete case record, the Administrative Law Judge must consider the subsequently submitted

evidence in assessing the source’s findings and in making the RFC determination. See Kepke v.

Comm’r of Soc. Sec., 636 F. App’x 625, 632-33 (6th Cir. 2016); Blakely v. Comm’r of Soc. Sec.,

581 F.3d 399, 409 (6th Cir. 2009). Moreover, the above-mentioned findings by the ALJ are

supported by substantial evidence in the record.

       Finally, Plaintiff asserts that substantial evidence does not support the RFC determination

because the ALJ failed to adequately consider the evidence in the record addressing the limiting

effects of his degenerative disc disease, neck pain, and left shoulder osteoarthritis. There is no

merit to Plaintiff’s contention. As explained above, the ALJ substantiated her RFC determination

with a thorough review of the medical and nonmedical evidence in the record, including Plaintiff’s

subjective statements, pertaining to these conditions (Tr. 18-20). Further, for the foregoing

reasons, substantial evidence in the record supports the ALJ assessment of Plaintiff’s subjective

statements and the ALJ’s findings concerning the limitations imposed by Plaintiff’s impairments.

Thus, the ALJ’s RFC determination is supported by substantial evidence in the record and

comports with applicable law. This means that Plaintiff is not entitled to relief on her challenge

the ALJ’s RFC determination set forth in Finding No. 5.



                                               13
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 14 of 22 PageID #: 893




                                        Finding Nos. 7, 10, and 11

        1. Arguments of the Parties

        Plaintiff challenges the ALJ’s step five findings by raising two claims. First, Plaintiff

argues it was clear error for the ALJ to: (1) classify him as a “younger individual” on his date last

insured, December 31, 2018, because he was “closely approaching advanced age;”8 and (2) to find

he had the RFC to perform light work instead of sedentary work (DN 14-1 PageID # 844-45).

Plaintiff accuses the ALJ of intentionally making these erroneous findings to avoid a favorable

GRID ruling at step five (Id.). Next, Plaintiff asserts that the vocational expert’s testimony does

not constitute substantial evidence to support Finding No. 10 for two reasons (Id. at PageID #

845-49). First, the vocational expert’s testimony is based on obsolete job descriptions from the

Dictionary of Occupational Titles (“DOT”) (Id.). Next, the jobs identified by the vocational

expert do not satisfy the “significant” number of positions requirement in 20 C.F.R. § 404.1566

because the vocational expert’s testimony indicates a combined total of less than 8,000 jobs

regionally (Id. citing Cunningham v. Astrue, 360 F. App’x 606 (6th Cir. 2010)).

        Defendant points out that Finding No. 7 correctly states that Plaintiff “was born on March

29, 1967 and was 51 years old,” but mistakenly indicates “which is defined as a younger individual

18-49, on the date last insured (20 CFR 404.1563)” (DN 18 PageID # 871-72, quoting Tr. 20).

Defendant characterizes the mistake as a harmless typographical error because the ALJ relied on

the vocational expert’s testimony to find Plaintiff was not disabled (Id.).9 Defendant asserts that



8 Plaintiff indicates that he should have been classified as “closely approaching advanced age” because his 50th
birthday was on March 29, 2017 (DN 14-1 PageID # 844).

9 Defendant acknowledges that Plaintiff would have been harmed if the ALJ found him not disabled under the Grid

                                                      14
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 15 of 22 PageID #: 894




the vocational expert’s testimony provided substantial evidence to support Finding No. 10 because

it indicated, through the date last insured, there were jobs that existed in significant numbers in the

national economy that Plaintiff could have performed (Id. at PageID # 872-73). Further, Plaintiff

has forfeited the argument that the job descriptions in the DOT were obsolete because Plaintiff

failed to cross-examine the vocational expert on this issue (Id. at 873-78).

        2. Applicable Law

        At the fifth step, the Commissioner has the burden of demonstrating a significant number

of jobs exist in the national economy that the claimant can perform, given his or her residual

functional capacity, age, education, and past work experience.        20 C.F.R. §§ 404.1520(a)(4)(v)

and (g), 404.1566(a); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680, 684 (6th Cir. 1992);

Moon v. Sullivan, 923 F.2d 1175, 1181 (6th Cir. 1990); Allen v. Califano, 613 F.2d 139, 145 (6th

Cir. 1980). When a claimant’s age, education, previous work experience, and residual functional

capacity coincide with all of the criteria of a particular Grid Rule in Appendix 2 of the regulations,

referred to as the medical-vocational guidelines, the Commissioner may rely on that Grid Rule to

meet this burden.     20 C.F.R. § 404.1569; Grid Rule 200.00; Born v. Sec’y of Health & Human

Servs., 923 F.2d 1168, 1174 (6th Cir. 1990); Moon, 923 F.2d at 1181.        However, if a claimant’s

age, education, previous work experience, and residual functional capacity do not coincide with

all the criteria of a particular Grid Rule, the Commissioner is limited to using the Grid Rule as a

framework in the decision-making process and must make a non-guideline determination based on

the testimony of a vocational expert. 20 C.F.R. § 404.1566(e); Born, 923 F.2d at 1174; Varley



Rules because of using the wrong age category (DN 18 PageID # 872).

                                                     15
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 16 of 22 PageID #: 895




v. Sec’y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987); Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 531, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983).       For

example, if the claimant suffers from an exertional and a non-exertional impairment then the Grids

may be used only as a framework to provide guidance for decision making.                20 C.F.R.

§ 404.1569a(d); 20 C.F.R. Part 404, Subpart P, Appendix 2, § 200.00(e); Abbot v. Sullivan,

905 F.2d 918, 926-927 (6th Cir. 1990); Cole v. Sec’y of Health & Human Servs., 820 F.2d 768,

771 (6th Cir. 1987); Kirk, 667 F.2d at 528-529.

       3. Discussion

       Plaintiff’s challenge includes an argument that “[i]t was clear error for the ALJ to have

classified Mr. Pucket as a ‘younger individual’ on his date last insured and to not have engaged in

a GRID analysis” (DN 14-1 PageID #844). But, for the reasons previously provided, Plaintiff’s

argument relies on the wrong standard of review. Under the applicable standard of review, the

Court is limited to determining whether the findings in the final decision of the Commissioner are

supported by “substantial evidence” and whether the correct legal standards were applied. See 42

U.S.C. § 405(g); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011)).

       Finding No. 7 reads, “The claimant was born on March 29, 1967 and was 51 years old,

which is defined as a younger individual age 18-49, on the date last insured (20 CFR 404.1563)”

(Tr. 20).   The ALJ’s determinations regarding Plaintiff’s date of birth and current age are

supported by substantial evidence in the record. The regulations classify an individual under

age 50 as a “younger individual.” See 20 C.F.R. § 404.15639(c). Whereas an individual age

50 to 54 is designated a “person closely approaching advanced age.”               See 20 C.F.R.

                                                  16
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 17 of 22 PageID #: 896




§ 404.15639(d). Thus, the ALJ should have found that Plaintiff is defined as a “person closely

approaching advanced age” on the date last insured. See id.

       The Court must now examine the record to make a case-specific determination whether the

ALJ’s error is prejudicial or harmless. Shinseki v. Sanders, 556 U.S. 396, 407. Plaintiff carries

the burden of showing that prejudice resulted because he seeks to have the final decision of the

Commissioner set aside due to this error. Id. at 409.

       In an effort to demonstrate prejudice, Plaintiff asserts that a Grid Rule would have directed

a finding of “disabled” if the ALJ found: (1) he is a “person closely approaching advanced age,”

and (2) his RFC is limited to sedentary work with limitations on overhead lifting and fingering.

But Plaintiff has not identified a specific Grid Rule and explained why each of its criteria are

satisfied. It is well-established that “issues adverted to in a perfunctory manner, unaccompanied

by some effort at developed argumentation, are deemed waived.” United States v. Layne, 192

F.3d 556, 566 (6th Cir.1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.1997));

see also Brindley v. McCullen, 61 F.3d 507, 509 (6th Cir.1995) (observing that “[w]e consider

issues not fully developed and argued to be waived.”); Rice v. Comm’r of Soc. Sec., 169 F. App’x

452, 453 (6th Cir. 2006). Therefore, Plaintiff is deemed to have waived the issue of prejudice due

to the absence of some effort at developed argumentation substantiating his assertion.

       Notwithstanding, Plaintiff’s assertion of prejudice is fatally undermined by the Court’s

conclusions regarding the ALJ’s RFC finding. An RFC for light work means that the Grid Rules

in Table No. 2 apply to Plaintiff’s case, not the Grid Rules in Table No. 1 as Plaintiff implicitly

suggests. See 20 C.F.R. Pt 404, Subpt. P, App. 2. Grid Rules 202.10 and 202.11 in Table No. 2

are most applicable to Plaintiff’s circumstances because he is limited to light work, he is closely

                                                17
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 18 of 22 PageID #: 897




approaching advanced age, and he has a limited or less education.10 They direct a determination

of “not disabled.” Additionally, Plaintiff’s assertion of prejudice is further damaged by the non-

exertional limitations included in the ALJ’s RFC determination. The non-exertional limitations

limited the ALJ to using the Grid Rules as a framework in the decision-making process and

required her to make a non-guideline determination based on the testimony of the vocational

expert. See 20 C.F.R. § 404.1569a(d); 20 C.F.R. Part 404, Subpart P, Appendix 2, § 200.00(e);

Abbot v. Sullivan, 905 F.2d 918, 926-927 (6th Cir. 1990); Cole v. Sec’y of Health & Human

Servs., 820 F.2d 768, 771 (6th Cir. 1987); Kirk, 667 F.2d at 528-529.

         The Court will now address Plaintiff’s challenges to Finding Nos. 10 and 11. During the

administrative hearing, the ALJ posed a hypothetical question to the vocational expert that

accurately conveyed the limitations in the RFC determination (compare Tr. 17 and Tr. 56). In

response, the vocational expert testified that the hypothetical individual could work as: a mail

clerk, DOT No. 209.687-026 with 68,000 positions in the national economy; an assembler in small

products, DOT No. 706.684-022 with 180,000 positions in the national economy; and a ticket

seller, DOT No. 211.467-030 with 36,000 positions in the national economy (Tr. 56-57). The

ALJ relied on the vocational expert’s testimony to find through the date last insured—considering

Plaintiff’s age, education, work experience, and RFC—there are jobs that existed in significant

numbers in the national economy that Plaintiff could have performed (Tr. 20-21, Finding No. 10).



10 The vocational expert testified that Plaintiff’s past work as a maintenance engineer is classified as semi-skilled in
the Dictionary of Occupational Titles (“DOT”) and his past work as a merchandise delivery person is classified as
unskilled in the DOT (Tr. 56). Thus, Grid Rule 202.10 may apply to Plaintiff because it specifies that the claimant
has unskilled or no previous work experience. More likely Grid Rule 202.11 applies to Plaintiff because it specifies
that the claimant has skilled or semiskilled work experience, but those skills are non-transferable.


                                                          18
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 19 of 22 PageID #: 898




The ALJ relied on this finding to conclude that Plaintiff had not been under a disability from

August 15, 2014, the alleged onset date, through December 31, 2018, the date last insured (Tr. 22,

Finding No. 11).

       Plaintiff attacks these findings by asserting that the vocational expert’s testimony is based

on obsolete job descriptions from the DOT. The circumstances here are similar to those in a

recently issued unpublished Sixth Circuit order. See O’Neal v. Comm’r of Soc. Sec., 799 F.

App’x 313, 316-18 (6th Cir. 2020). In O’Neal, as here, the ALJ satisfied her responsibility under

SSR 00-4p by ensuring that the vocational expert’s testimony did not conflict with the information

in the DOT (Tr. 64). See id. at 317-18. Having fulfilled this requirement, the ALJ in O’Neal,

and here, could rely on the vocational expert’s testimony in making her step five findings. See

id. Because nothing in SSR 00-4p imposes an affirmative duty on the ALJ to independently

determine whether the vocational expert’s testimony is correct, the Sixth Circuit in O’Neal

concluded that the claimant must develop any potential challenges to the vocational expert’s

testimony through cross-examination during the hearing. Id. at 318; Martin v. Comm’r of Soc.

Sec., 170 F. App’x 369, 374 (6th Cir. 2006). In O’Neal, despite having the opportunity to do so,

the claimant failed to cross-examine the vocational expert about the purported obsolescence of the

DOT job description at issue. 799 F. App’x at 318. Similarly, here, Plaintiff did not inquire

about the obsolescence of the three DOT job descriptions when he cross-examined the vocational

expert (Tr. 57-60). Like the Sixth Circuit in O’Neal, this Court cannot know whether cross-

examination of the vocational expert would have suggested that the three DOT job descriptions

are in fact obsolete. Id. In O’Neal, the Sixth Circuit held “[b]ecause the DOT continues to be

recognized as a source of reliable information and O’Neal did not cross-examine the vocational

                                                19
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 20 of 22 PageID #: 899




expert when he had the opportunity, the vocational expert’s testimony constitutes substantial

evidence to support the ALJ’s finding that O’Neal was able to perform work that existed in

significant numbers in the national economy.” O’Neal, 799 F. App’x at 318. Considering the

substantially similar circumstances and the Sixth Circuit’s reasoning in O’Neal, this Court holds

that Plaintiff forfeited his claim by failing to develop it through cross-examination, and the

vocational expert’s testimony constitutes substantial evidence to support Finding Nos. 10 and 11.

         Alternatively, Plaintiff seeks to undermine the vocational expert’s testimony by asserting

the identified jobs do not satisfy the “significant” number of jobs requirement in 20 C.F.R.

§ 404.1566 (DN 14-1 PageID # 847). According to Plaintiff, the vocational expert’s testimony

indicates the three jobs identified on direct examination had a combined total of “only 5,680 jobs”

regionally, and the six other jobs identified on cross-examination had a combined total of “only

2,220 in the State” (Id.). Because Plaintiff failed to cite the transcript pages where this vocational

testimony is located, the Court thoroughly reviewed the administrative hearing transcript.

Contrary to Plaintiff’s representations, the vocational expert did not testify about the number of

jobs available in the regional and state economies (Tr. 56-64). Instead, the vocational expert

provided the number of jobs available in the national economy (Tr. 56-57, 59).11 Essentially,

Plaintiff is asking the Court to review the ALJ’s decision based on the evidence that was not in the



11 In response to the ALJ’s hypothetical question, the vocational expert testified that the hypothetical individual could
work as: a mail clerk, DOT No. 209.687-026 with 68,000 positions in the national economy; an assembler in small
products, DOT No. 706.684-022 with 180,000 positions in the national economy; and a ticket seller, DOT No.
211.467-030 with 36,000 positions in the national economy (Tr. 56-57). On cross-examination, the vocational expert
responded to Plaintiff’s hypothetical question by testifying the individual could be an usher, DOT No. 344.677-014
with 15,000 positions in the national economy; a furniture rental clerk, DOT No. 295.357-018 with 54,000 positions
in the national economy; and a sorter in agricultural produce, DOT No. 529.687-186 with 42,000 positions in the
national economy (Tr. 59).

                                                          20
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 21 of 22 PageID #: 900




administrative record when the ALJ rendered the decision. But this is contra to the applicable

law which limits review to the ALJ’s decision and the evidence in the administrative record when

the ALJ rendered the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of

Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir.

1993). Moreover, the Sixth Circuit’s holding in O’Neal, 799 F. App’x at 316-18, appears equally

applicable to this situation because Plaintiff, despite having the opportunity to do so, did not

develop the record through cross-examination of the vocational expert. Notwithstanding, the

vocational expert identified a significant number of jobs in the national economy that Plaintiff

could perform (Tr. 56-57), which is the legal standard that the Commissioner must meet.

See 20 C.F.R. § 404.1566; Taskila v. Comm’r of Soc. Sec., 819 F.3d 902, 905 (6th Cir. 2016)

(citations omitted) (“Six thousand jobs in the United States fits comfortably within what this court

and others have deemed ‘significant.’”); McCormick v. Sec’y of Health & Human Servs., 861 F.2d

998, 1000, 1002 (6th Cir. 1988); Hall v. Bowen, 837 F.2d 272, 274 (6th Cir. 1988). For these

reasons, the Court holds that the vocational expert’s testimony constitutes substantial evidence to

support Finding Nos. 10 and 11.

                                          CONCLUSION

       As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.”             Warner v. Comm’r of Soc. Sec.,

375 F.3d 387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not

this Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather,

this Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

                                                 21
Case 4:20-cv-00054-HBB Document 19 Filed 07/21/21 Page 22 of 22 PageID #: 901




followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record and correctly followed the

applicable law. Therefore, Plaintiff is not entitled to relief with regard to his challenge.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.


          July 20, 2021




Copies:            Counsel




                                                 22
